After a careful study of the record in this case, I am unable to agree with the conclusion reached in the leading opinion, and therefore most respectfully dissent. While Mr. Glenn did not comply with the requirements of the law in every particular, he has, in my opinion, done all he could to protect the estate and the interests of the children of deceased, in their person and their property. He spent much time in the performance of his duties, as administrator and as guardian, and, in my opinion, based on a careful study of the record of the case, has been absolutely fair and honest in the entire transaction. I agree with the finding of the referee and Circuit Judge, and, for the reasons set forth in the decree of the Circuit Judge, think that this Court should affirm the judgment of the lower Court.